Citation Nr: 1121184	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-29 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. dR. Dale






INTRODUCTION

The Veteran had active military service from March 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Evidence was thereafter submitted directly to the Board without a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  However, as the case must be remanded, the RO will have an opportunity to review this evidence.

In an April 2008 letter, the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida proposed to rate the Veteran as incompetent for VA purposes.  In a May 2007 letter, the Veteran expressed his desire that he did not wish to contest the proposal and requested that his spouse be appointed as his VA custodian.  An August 2008 rating decision found that the Veteran was not competent to handle disbursement of funds.  

On his August 2009 VA Form 9 (Substantive Appeal), the Veteran raised the issue of entitlement to an increased disability rating for his service-connected diabetes mellitus, type II.  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction and the claim is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.
TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentage requirement is met, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability/disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  Disabilities arising from a common etiology or single accident will be considered one disability for these purposes.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Marginal employment shall not be considered substantially gainful employment and shall be deemed to exist when the Veteran's annual income does not exceed the amount established by the Department of Commerce, Bureau of Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.

The Veteran is service-connected for the following:  posttraumatic stress disorder (PTSD) (50 percent disabling); lumbosacral spine disability (20 percent disabling); diabetes mellitus, Type II, (20 percent disabling); peripheral neuropathy, right lower extremity associated with diabetes mellitus, Type II, (10 percent disabling); peripheral neuropathy, left lower extremity, associated with diabetes mellitus, Type II, (10 percent disabling); and malaria, hemorrhoids, and a shell fragment wound of the right foot (all noncompensable).  The Veteran's combined disability rating is 80 percent.  See 38 C.F.R. § 4.25.  

Social Security Administration (SSA) records show that the Veteran was determined to be disabled as of November 1990, finding the primary diagnosis was organic mental disorder without a secondary diagnosis.  SSA determined that the Veteran was involved in a motor vehicle accident in October 1990, during which he sustained a head injury with resultant organic mood syndrome.  

To date, a VA examination has not been conducted which adequately assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that, when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Since the claims file is being returned it should also be updated to include VA treatment records dated from July 7, 2009, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).




	(CONTINUED ON NEXT PAGE)
Increased Disability Rating for Diabetes Mellitus, Type II

Since the assignment of a higher evaluation for diabetes mellitus, Type II, could impact the Veteran's claim for TDIU now on appeal, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11, (1998).  As such, the AMC/RO should adjudicate the Veteran's claim and then readjudicate the Veteran's TDIU claim.

Accordingly, this case is REMANDED for the following action: 

1.  Request all available VA treatment records dating from July 7, 2009 to the present.  Any response received should be memorialized in the Veteran's claims file.

2.  Thereafter, the AMC/RO is requested to schedule the Veteran for an appropriate examination(s) to assess his ability/inability to work based on his service-connected disabilities.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand.  This should be indicated in the VA examination report.  All necessary tests should be conducted and the VA examiner should review the results of any testing prior to completion of the report.  

The VA examiner is also requested to indicate the impact of the service-connected disabilities (PTSD, lumbosacral spine, diabetes mellitus, Type II, peripheral neuropathy, right lower extremity associated with diabetes mellitus, peripheral neuropathy, left lower extremity associated with diabetes mellitus, malaria, hemorrhoids, and fragment wound in the right foot) on the Veteran's ability to obtain and retain employment.  The VA examiner is informed that the Veteran's age and nonservice-connected disabilities may not be considered in connection herewith, only the service-connected disabilities and their impact on the Veteran's ability to obtain and retain substantially gainful employment are for consideration.  In that regard, the examiner's attention is directed to the SSA disability determination that the Veteran was disabled after a motor vehicle accident in October 1990, during which he sustained a head injury with resultant organic mood syndrome.  

The VA examiner should provide a complete rationale for all conclusions reached.   

3.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



